689 S.E.2d 375 (2009)
STATE of North Carolina
v.
Jackie WATTS.
No. 476P09.
Supreme Court of North Carolina.
December 10, 2009.
Jackie Watts, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 20th of November 2009 in this matter for a writ of certiorari to review the order of the Superior Court, New Hanover County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 10th of December 2009."